Citation Nr: 0334380	
Decision Date: 12/10/03    Archive Date: 12/16/03	

DOCKET NO.  02-01 392\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral sensorineural hearing loss.   

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had active duty for training from March 21 to 
September 20, 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


REMAND

The veteran in this case seeks increased evaluations for 
service-connected bilateral sensorineural hearing loss and 
tinnitus.  In pertinent part, it is argued that current 
manifestations of those disabilities are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective schedular 
evaluations now assigned.  

In that regard, the Board notes that the veteran last 
underwent a VA audiometric examination for compensation 
purposes in December 2000.  At this point in time, that 
examination is almost three years old.  In light of this, a 
more contemporaneous examination must be undertaken prior to 
a final adjudication of the veteran's current claims.  

The Board further notes that, in correspondence of May 2001, 
the veteran indicated his desire for a personal hearing, and 
further indicated that he wished to bring a witness to that 
hearing.  However, during the course of the veteran's 
substantive appeal in February 2002, he indicated that he did 
not desire a hearing before the Board.  Under such 
circumstances, it is assumed that the hearing the veteran has 
requested is one before a Hearing Officer at the RO.  To 
date, no RO hearing has been accomplished.  Accordingly, the 
veteran must be afforded the opportunity for a hearing at the 
RO prior to a final adjudication of his current claims.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete his claims, to 
particularly include notice of what specific evidence the 
veteran must submit and notice of the evidence VA will secure 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until April 2002, the RO failed to 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claims.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2000, the date of 
the veteran's most recent VA examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem..  

2.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
hearing loss and tinnitus.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Moreover, all information obtained should 
be made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report. 

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A, and in 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information 
and any medical or lay evidence not 
previously provided to the Secretary 
which is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which specific portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
specific portion, if any, the Secretary 
will attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notices as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio), they should be given the 
opportunity to respond.  

4.  The veteran should then be afforded 
the opportunity for a hearing at the RO 
in Boston, Massachusetts.  Following 
completion of that hearing, a transcript 
of the proceedings should be made a part 
of the claims folder.  

5.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
bilateral sensorineural hearing loss and 
tinnitus.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In that 
regard, the attention of the RO is drawn 
to the veteran's argument that he is 
entitled to an increased evaluation for 
his service-connected hearing loss on an 
extraschedular basis.  The RO is further 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


